Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The amendments to the claims have overcome objections thus the objections are hereby withdrawn.

Response to Arguments
3.	Applicant's arguments filed on February 23rd, 2022 have been fully considered but they are not persuasive.
4.	In response to the Applicant’s argument pertaining to “In other words, the position of the switches is determined based upon the RMS currents for each phase and the true/false outputs of the LSS module. This is clearly illustrated in, for example, Fig. 7 of the present application which shows the position sensing module 740 directly receiving the RMS currents and the output of the LSS module 741. This is further illustrated by the tables of Figures 2-4 and 6 of the present application that illustrate all the variables including currents flowing in the various phases of the meter to determine the "inferred state" of the switch. Nothing in Shuey '709 or Shuey '900 disclose or suggest at least these recitations of the claims.” The Examiner respectfully disagrees. Shuey ‘709 teaches, receiving the RMS values for each phase (Fig. 1, ¶ [0022].) Shuey ‘900 teaches that the predetermined period of time is for example, one second (Fig. 3, ¶ [0027].) Shuey ‘900 further teaches, determining the inferred state of the switch based the current flowing in the various phases. The “inferred state” of the switch is for example, open or closed. If the switch is open, there would be no RMS current flowing and if the switch is closed, there would be RMS current flowing. It would be obvious for one skilled in the art to combine Shuey ‘900 and Shuey ‘709 to teach the recitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 3, 5 – 11, 13 – 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey et al (US 02015/0247900 A1) (herein after Shuey ‘900) further in view of Shuey (US 2008/0258709 A1) (herein after Shuey ‘709.)

	In Re Claim 1, Shuey ‘900 teaches, a position sensing module associated with a device (Fig. 3, ¶ [0024]; Examiner interpretation: processor 102 is the position sensing module, meter 100 is the device), the position sensing module configured to: receive electrical characteristics associated with one or more switches of the device over a predetermined period of time (Fig. 3, ¶ [0024]; Examiner interpretation: the electrical energy is the electrical characteristics, switches 106,108 are the switches), the one or more switches being configured to connect service to or disconnect service from a customer (Fig. 3, ¶ [0025]), —; calculate a match indicator for each phase of the device including the one or more switches, the match indicator indicating whether an electrical characteristic on a load-side of the device matches a same electrical characteristic on a line-side of the device for each phase of the device (Fig. 3, ¶ [0025]; Fig. 3, ¶ [0030]; Examiner interpretation: if disconnect switch 104 is open/closed (i.e. the electrical characteristic on the load-side, don’t match/match the electrical characteristic on the line-side), the indicator (the match indicator) will indicate whether a voltage or current on the line side matches with the load side); and determine a position of the one or more switches based on the received — currents for each phase of the device and the calculated match indicator for each phase of the device (Fig. 3, ¶ [0029]; Examiner interpretation: The position, opened/closed switches 106,108 (the different phases) are determined by position sensor 12.)
	Shuey ‘900 fails to teach, wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured over the predetermined period of time for each phase of the device; — and determine a position of the one or more switches based on the received RMS currents for each phase of the device —.
	In analogous art, Shuey ‘709 teaches, the position sensing module of Claim 2 (Fig. 1, ¶ [0026] a processor 110), wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured over the predetermined period of time for each phase of the device; (Fig. 1, ¶ [0022]); — and determine a position of the one or more switches based on the received RMS currents for each phase of the device (Fig. 1, ¶ 0028; Examiner interpretation: processor 110 determines the position of the device.)—.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shuey ‘900 by combining the position sensing module taught by Shuey ‘900 with the position sensing module that receives electrical characteristics comprising receiving root mean square (RMS) currents taught by Shuey ‘709 for the benefit of a position sensing module configured to receive electrical characteristics associated with one or more switches even when a power device is disconnected [Shuey ‘709: [0009] Accordingly, there exists a need in the industry to have a power metering system that can detect the presence of a load side voltage when the power meter is disconnected from the power grid. The load side voltage may be due to the input leads being tapped/cross-tapped to the output leads or possibly from an alternative power source.] 

	In Re Claim 2, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 1, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of claim 1, wherein the match indicator comprises a true value or a false value for each phase of the device, a true value indicating that a measured load-side voltage of the device matches a measured line-side voltage of the device for each phase of the device (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, this is considered the true value) and a false value indicating that a measured load-side voltage of the device does not match a measure line-side voltage of the device for each phase of the device (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, this is considered the false value.)

	In Re Claim 3, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 2, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of claim 2 further configured to: sum a difference between the line-side voltage and the load-side voltage for each phase (Fig. 3, ¶ [0028]; Examiner interpretation: the metering functions is the sum of a difference between the line-side voltage and the load-side voltage); provide the true value if the sum is less than a predetermined threshold match value (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, the line side & load side value are equal, hence the difference is less than a threshold. This is the true value); and provide the false value if the sum exceeds the predetermined threshold match value. (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, the line side & load side value are not equal, hence the difference is greater than a threshold. This is the false value.) 

	In Re Claim 5, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 1, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of Claim 4, wherein the period of time is about one second. (Fig. 3, ¶ [0027].)

	In Re Claim 6, Shuey ‘900 in view of Shuey ‘709 teaches the limitations of claim 2, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of Claim 4 further configured to provide an indication that a relay is closed if it a true value is calculated for all phases of the device. (Fig. 3, ¶ [0032]; Examiner interpretation: switch 104 (the relay) is closed (106 & 108 are both phases) when the line side voltage and load side voltage are equal (true value))

	In Re Claim 7, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 6, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of Claim 6 further configured to: determine if the RMS currents measured over the period of time through each phase is less than a predetermined current threshold  (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is open (106 & 108 are both phases), current does not flow. This is less than the predetermined current threshold); and provide an indication that the relay is open if false values are provided for all phases of the device and it is determined that the RMS currents measured are all less than the predetermined current threshold (Fig. 3, ¶ [0032]; Examiner interpretation: when current does not flow (less than the predetermined current threshold), the line-side voltage and the load side voltage are not equal (false value), this indicates an open relay.)

	In Re Claim 8, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 7, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of Claim 7, if it is determined that the relay is not open or closed, the position sensing module is further configured to determine a state of the relay based on further parameters associated with the device. (Fig. 3, ¶ [0028]; Examiner interpretation: the abnormal condition detection and other electrical parameters are the relay state and further parameters.)

	In Re Claim 9, Shuey ‘900 teaches, a meter for measuring an amount of service provided to a customer, the meter comprising a position sensing module (Fig. 3, ¶ [0024]; Examiner interpretation: processor 102 is the position sensing module, meter 100 is the meter) configured to: receive electrical characteristics associated with one or more switches of the meter over a predetermined period of time (Fig. 3, ¶ [0024]; Fig. 3, ¶ [0025]; Examiner interpretation: the electrical energy is the electrical characteristics, switches 106,108 are the switches), the one or more switches being configured to connect service to or disconnect service from the customer, —; (Fig. 3, ¶ [0025]); calculate a match indicator for each phase of the meter including the one or more switches, the match indicator indicating whether an electrical characteristic on a load-side of the meter matches a same electrical characteristic on a line-side of the meter for each phase of the meter (Fig. 3, ¶ [0025]; Fig. 3, ¶ [0030]; Examiner interpretation: if disconnect switch 104 is open/closed (i.e. the electrical characteristic on the load-side, don’t match/match the electrical characteristic on the line-side), the indicator (the match indicator) will indicate whether a voltage or current on the line side matches with the load side); and determine a position of the one or more switches based on the received — currents for each phase of the device and the calculated match indicator for each phase of the meter (Fig. 3, ¶ [0029]; Examiner interpretation: The position, opened/closed switches 106,108 (the different phases) are determined by position sensor 12.)
	Shuey ‘900 fails to teach, wherein the electrical characteristics comprises root mean square (RMS) currents measured over the predetermined period of time for each phase of the meter; — and determine a position of the one or more switches based on the received RMS currents for each phase of the device —.
	In analogous art, Shuey ‘709 teaches, the position sensing module of Claim 2 (Fig. 1, ¶ [0026] a processor 110), wherein the electrical characteristics comprises root mean square (RMS) currents measured over the predetermined period of time for each phase of the meter; (Fig. 1, ¶ [0022]); — and determine a position of the one or more switches based on the received RMS currents for each phase of the device (Fig. 1, ¶ 0028; Examiner interpretation: processor 110 determines the position of the device.)—.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shuey ‘900 by combining the position sensing module taught by Shuey ‘900 with the position sensing module that receives electrical characteristics comprising receiving root mean square (RMS) currents taught by Shuey ‘709 for the benefit of a position sensing module configured to receive electrical characteristics associated with one or more switches even when a power device is disconnected [Shuey ‘709: [0009] Accordingly, there exists a need in the industry to have a power metering system that can detect the presence of a load side voltage when the power meter is disconnected from the power grid. The load side voltage may be due to the input leads being tapped/cross-tapped to the output leads or possibly from an alternative power source.] 

	In Re Claim 10, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 9, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 9, wherein the match indicator comprises a true value or a false value for each phase of the meter, a true value indicating that a measured load-side voltage of the meter matches a measured line-side voltage of the meter for each phase of the meter (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, this is considered the true value) and a false value indicating that a measured load-side voltage of the meter does not match a measure line-side voltage of the meter for each phase of the meter (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, this is considered the false value.)

	In Re Claim 11, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 10, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 10, wherein the position sensing module is further configured sum a difference between the line-side voltage and the load-side voltage for each phase (Fig. 3, ¶ [0028]; Examiner interpretation: the metering functions is the sum of a difference between the line-side voltage and the load-side voltage); provide the true value if the sum is less than a predetermined threshold match value (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, the line side & load side value are equal, hence the difference is less than a threshold. This is the true value); and provide the false value if the sum exceeds the predetermined threshold match value  (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, the line side & load side value are not equal, hence the difference is greater than a threshold. This is the false value.)

	In Re Claim 13, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 10, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 12, wherein the position sensing module is further configured to provide an indication that a relay is closed if it a true value is calculated for all phases of the meter (Fig. 3, ¶ [0032]; Examiner interpretation: switch 104 (the relay) is closed (106 & 108 are both phases) when the line side voltage and load side voltage are equal (true value))

	In Re Claim 14, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 13, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 13, wherein the position sensing module of Claim 6 is further configured to: determine if the RMS currents measured over the period of time through each phase is less than a predetermined current threshold (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is open (106 & 108 are both phases), current does not flow. This is less than the predetermined current threshold); and provide an indication that the relay is open if false values are provided for all phases of the meter and it is determined that the RMS currents measured are all less than the predetermined current threshold  (Fig. 3, ¶ [0032]; Examiner interpretation: when current does not flow (less than the predetermined current threshold), the line-side voltage and the load side voltage are not equal (false value), this indicates an open relay.)

	In Re Claim 15, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 14, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 14, wherein if it determined that the relay is not open or closed, the position sensing module is further configured to determine a state of the relay based on further parameters associated with the meter (Fig. 3, ¶ [0028]; Examiner interpretation: the abnormal condition detection and other electrical parameters are the relay state and further parameters.)

	In Re Claim 16, Shuey ‘900 teaches, a method for sensing a position of a relay in a device (Fig. 3, ¶ [0001]; Fig. 3, ¶ [0024]; Examiner interpretation: processor 102 is the position sensing module, meter 100 is the device), the method comprising: receiving electrical characteristics associated with one or more switches of the device over a predetermined period of time (Fig. 3, ¶ [0024]; Fig. 3, ¶ [0025]; Examiner interpretation: the electrical energy is the electrical characteristics, switches 106,108 are the switches), the one or more switches being configured to connect service to or disconnect service from a customer (Fig. 3, ¶ [0025]); —; calculating a match indicator for each phase of the device including the one or more switches, the match indicator indicating whether an electrical characteristic on a load-side of the device matches a same electrical characteristic on a line-side of the device for each phase of the device (Fig. 3, ¶ [0025]; Fig. 3, ¶ [0030]; Examiner interpretation: if disconnect switch 104 is open/closed (i.e. the electrical characteristic on the load-side, don’t match/match the electrical characteristic on the line-side), the indicator (the match indicator) will indicate whether a voltage or current on the line side matches with the load side); and determining a position of the one or more switches based on the received — currents for each phase of the device and the calculated match indicator for each phase of the device (Fig. 3, ¶ [0029]; Examiner interpretation: The position, opened/closed switches 106,108 (the different phases) are determined by position sensor 12.)
	Shuey ‘900 fails to teach, wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured over the predetermined period of time for each phase of the device; — and determine a position of the one or more switches based on the received RMS currents for each phase of the device —.
	In analogous art, Shuey ‘709 teaches, the position sensing module of Claim 2 (Fig. 1, ¶ [0026] a processor 110), wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured over the predetermined period of time for each phase of the device; (Fig. 1, ¶ [0022]); — and determine a position of the one or more switches based on the received RMS currents for each phase of the device (Fig. 1, ¶ 0028; Examiner interpretation: processor 110 determines the position of the device.)—.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shuey ‘900 by combining the position sensing module taught by Shuey ‘900 with the position sensing module that receives electrical characteristics comprising receiving root mean square (RMS) currents taught by Shuey ‘709 for the benefit of a position sensing module configured to receive electrical characteristics associated with one or more switches even when a power device is disconnected [Shuey ‘709: [0009] Accordingly, there exists a need in the industry to have a power metering system that can detect the presence of a load side voltage when the power meter is disconnected from the power grid. The load side voltage may be due to the input leads being tapped/cross-tapped to the output leads or possibly from an alternative power source.]

	In Re Claim 17, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 16, which this claim depends on.
	Shuey ‘900 further teaches, the method of Claim 16, wherein calculating the match indicator comprising calculating a true value or a false value for each phase of the device, a true value indicating that a measured load-side voltage of the device matches a measured line-side voltage of the device for each phase of the device (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, this is considered the true value) and a false value indicating that a measured load-side voltage of the device does not match a measure line-side voltage of the device for each phase of the device (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, this is considered the false value.)

	In Re Claim 18, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 17, which this claim depends on.
	Shuey ‘900 further teaches, the method of Claim 17, wherein calculating the true value or the false value further comprises: summing a difference between the line-side voltage and the load-side voltage for each phase (Fig. 3, ¶ [0028]; Examiner interpretation: the metering functions is the sum of a difference between the line-side voltage and the load-side voltage); providing the true value if the sum is less than a predetermined threshold match value (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, the line side & load side value are equal, hence the difference is less than a threshold. This is the true value); and providing the false value if the sum exceeds the predetermined threshold match value (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, the line side & load side value are not equal, hence the difference is greater than a threshold. This is the false value.)

	In Re Claim 20, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 17, which this claim depends on.
	Shuey ‘900 further teaches, the method of Claim 19, wherein the method further comprises: providing an indication that a relay is closed if it a true value is calculated for all phases of the device (Fig. 3, ¶ [0032]; Examiner interpretation: switch 104 (the relay) is closed (106 & 108 are both phases) when the line side voltage and load side voltage are equal (true value)); determining if the RMS currents measured over the period of time through each phase is less than a predetermined current threshold (Fig. 3, ¶ [0032]; Examiner interpretation: when switch 104 is open (106 & 108 are both phases), current does not flow. This is less than the predetermined current threshold); and providing an indication that the relay is open if false values are provided for all phases of the device and it is determined that the RMS currents measured are all less than the predetermined current threshold (Fig. 3, ¶ [0032]; Examiner interpretation: when current does not flow (less than the predetermined current threshold), the line-side voltage and the load side voltage are not equal (false value), this indicates an open relay.)

	In Re Claim 21, Shuey ‘900 in view of Shuey ‘709 teach the limitations of claim 20, which this claim depends on.
	Shuey ‘900 further teaches, the method of Claim 10, further comprising determining a state of the relay based on further parameters associated with the device if it determined that the relay is not open or closed (Fig. 3, ¶ [0028]; Examiner interpretation: the abnormal condition detection and other electrical parameters are the relay state and further parameters.)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SONDEREGGER (WO 2015/130823 A1) A meter for measuring an amount of service provided to a customer. (Fig. 1.)
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868